Citation Nr: 1217315	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, including hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left ankle.   

3.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right ankle.   

4.  Entitlement to an evaluation in excess of 10 percent for degenerative arthritis of metacarpophalangeal joints, both feet.  

5.  Entitlement to an earlier effective date for the award of a separate compensable rating for degenerative arthritis of the metacarpophalangeal joints, both feet, to include whether there was clear and unmistakable error in a May 1984 rating decision granting a single 10 percent disability rating for degenerative arthritis, both ankles, metacarpophalangeal joints, both feet.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1979 to May 1983, and from June 1984 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004, October 2008, and December 2008 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Regarding the claim of service connection for a right ear disorder, the issue comes before the Board as an original claim of service connection rather than as a petition to reopen a previously denied claim, as indicated by an October 2008 RO notice letter.  The claims file shows that the RO denied the Veteran's original, June 2004 claim of service connection in a November 2004 rating decision.  (The RO issued a second rating decision in April 2005 again denying the claim.)  The Veteran then filed a statement in August 2005 expressing his dissatisfaction with the RO's determination and a desire to contest the result ("I am appealing the decision the [VA] rendered me on hearing loss in the right ear.").  This August 2005 statement constitutes a timely notice of disagreement (NOD) disagreeing with the RO's November 2004 determination.  See 38 C.F.R. §§ 20.201, 20.302.  Accordingly, the issue was placed into appellate status at that time requiring the issuance of a statement of the case (SOC), which was accomplished in May 2009.  See 38 C.F.R. §§ 3.103(f), 19.26, 20.200 (2011); see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in July 2010.  A transcript of the hearing has been associated with the claims file.  

During the Board hearing, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304 (2011).

In March 2012, the Board received the Veteran's motion to have his case advanced on the docket due to financial hardship.  Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107(a)(2)  (West 2002); 38 C.F.R. § 20.900(c)  (2011).  Here, the Veteran's March 2012 motion is denied as moot as his case docket number is now before the Board for consideration.  Moreover, although the matter is being remanded, the law requires that all claims remanded by the Board be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

Although certified to the Board as an issue on appeal, a motion for revision of a May 1984 rating decision on the basis of clear and unmistakable error (CUE) in the assignment of an effective date from April 16, 1983, for the award of service connection for degenerative arthritis, both ankles, and degenerative arthritis metacarpophalangeal joints, both feet, is not at present in appellate status before the Board.  Historically, the claims file shows that this issue was adjudicated by the RO in the October 2008 rating decision on appeal.  Although the RO then issued a SOC in November 2009 readjudicating the issue, the issue had not been placed in appellate status at that time.  A careful reading of the Veteran's October 2008 notice of disagreement (NOD) shows that he did not express disagreement with the RO's determination on that issue.  Rather, the October 2008 NOD shows that he was raising a separate and distinct allegation of CUE in the May 1984 rating decision (which is addressed in the remand instructions below).  Thus, the motion for revision of a May 1984 rating decision on the basis of clear and unmistakable error (CUE) in the assignment of an effective date from April 16, 1983, for the award of service connection for degenerative arthritis, both ankles, and degenerative arthritis metacarpophalangeal joints, both feet, is not listed on the title page as an issue in appellate status.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103 (2011); see also Percy, 23 Vet. App. at 45.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

Regarding the claim of service connection for a right ear disorder, the Board notes that the claim was certified to the Board as involving only hearing loss.  However, the record on appeal shows that the issue more reasonably encompasses a claim of service connection for any disability of the right ear.  Of particular importance in this regard, the Veteran's service treatment records (STRs) and post-service medical records refer to an abnormality of the right tympanic membrane related to complaints of hearing loss.  Accordingly, the scope of the claim involves a disorder of the right ear, including, but not limited to, right ear hearing loss.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  

In this regard, the Board finds that remand is necessary to afford the Veteran a VA examination.  Particularly, the Veteran credibly testified at his Board hearing that he was exposed to significant and prolonged noise during service while working around jet engines.  Moreover, he credibly testified that he has continued to experience symptoms of right ear hearing loss since service.  Finally, the record before the Board indicated that he has a current right ear hearing loss due to the noise exposure or a right tympanic membrane condition during service.  He has not yet been afforded a VA examination, and the evidence of record is otherwise inadequate to decide the claim.  Accordingly, a VA examination is necessary.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the claims for increased ratings for degenerative arthritis of the left ankle and right ankle, the Board finds that remand is likewise necessary to afford the Veteran a new VA examination.  The claims file shows that he last underwent a VA examination in April 2008 to evaluate the severity of the disabilities.  He testified at his July 2010 Board hearing that the disability picture had worsened and become more severe since the April 2008 examination.  Therefore, the Board must remand the claims to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Regarding the issue of entitlement to an evaluation in excess of 10 percent for degenerative arthritis of metacarpophalangeal joints, both feet, remand is necessary to allow the  Agency of Original Jurisdiction (AOJ) an opportunity to prepare and issue a statement of the case (SOC).  In particular, the claims file shows that the RO issued a rating decision in December 2008 denying the claim.  In December 2009, within one year of the December 2008 rating decision, the Veteran filed a VA Form 9 expressing disagreement with the determination made in the December 2008 rating decision.  The RO did not, thereafter, issue a SOC adjudicating the issue.  In cases before the Board in which a claimant has timely filed a NOD with an AOJ determination, but the AOJ did not subsequently grant the claim in full or furnished the claimant a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Remand is likewise required for issuance of an SOC on the issue of entitlement to an earlier effective date for the award of separate compensable ratings for degenerative arthritis, left ankle, degenerative arthritis, right ankle, and degenerative arthritis of metacarpophalangeal joints, both feet, to include whether there was clear and unmistakable error (CUE) in a May 1984 rating decision granting a single 10 percent disability rating for degenerative arthritis, both ankles, metacarpophalangeal joints, both feet.  

This issue was first raised by the Veteran in his October 2008 NOD disagreeing with the RO's October 2008 rating decision.  However, the RO has not issued an SOC addressing the issue.  (Although the RO issued a SOC in November 2009 adjudicating an issue of CUE in the assignment of the effective date for the award of service connection for the disabilities, the Veteran's present appeal concerns the effective date of the schedular disability ratings assigned, which is a separate issue.)  

Accordingly, the Board has no discretion and is required to remand these issues to the RO for the issuance of an SOC.  See Manlincon, 12 Vet. App. at 240-41; Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to issue the Veteran a statement of the case (SOC) addressing the issues of (1) entitlement to an evaluation in excess of 10 percent for degenerative arthritis of metacarpophalangeal joints, both feet, and (2) entitlement to an earlier effective date for the award of a separate compensable rating for degenerative arthritis the of metacarpophalangeal joints, both feet, to include whether there was clear and unmistakable error (CUE) in a May 1984 rating decision granting a single 10 percent disability rating for degenerative arthritis, both ankles, metacarpophalangeal joints, both feet.  The SOC must include (a) a summary of the evidence in the case relating to the issues; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determinations; and (c) the AOJ's determination on each issue and the reasons for each such determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on these issues, and afford him an appropriate time period to respond.  

Thereafter, if he files a timely substantive appeal (VA Form 9) on either issue, the RO should undertake any further appropriate action.

2.  After the Veteran has signed any necessary releases, make as many attempts as necessary to obtain all private (non-VA) medical records identified by the Veteran, if not already associated with the claims file, pertinent to the remanded claims of (a) entitlement service connection for a right ear disorder, (b) entitlement to an evaluation in excess of 10 percent for degenerative arthritis, left ankle, and (c) entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right ankle.  

The RO should also obtain all of the Veteran's VA treatment records since August 2009.  

All obtained records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  Further, all attempts to procure any identified records must be documented in the claims file and, if any records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.

3.  After completing the above requested development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed right ear disorder, including hearing loss.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current right ear disorder, including hearing loss and/or a disease of the tympanic membrane, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include the verified noise exposure.  

For purposes of making this determination, the examiner should accept as true the Veteran's assertions that he had significant noise exposure during service and continuous symptoms of right ear hearing loss since service.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current right ear disorder to service would be speculative, s/he must clearly explain the reasons supporting this conclusion.

The examiner is thus requested to prepare a detailed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

4.  The RO should also arrange for the Veteran to undergo a VA examination to determine the nature and severity of the service-connected degenerative arthritis of the left ankle and right ankle.  A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's degenerative arthritis of the left ankle and right ankle.  The examiner is particularly requested to express the findings of range of motion studies in degrees and in relation to normal range of motion.  The examiner is also asked to fully describe any functional loss due to pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the affected joint.  The examiner should specifically ask the Veteran to comment on the existence, nature, frequency, and duration of flare-ups, and the examiner should then indicate the likely degree of additional functional limitation during such flare-ups, again expressing this in terms of degrees of limited motion.  

The examiner is thus requested to prepare a detailed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including his own lay assertions, as indicated.  

5.  After completing all requested action, plus any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of (a) entitlement service connection for a right ear disorder, (b) entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right ankle, and (c) entitlement to an evaluation in excess of 10 percent for degenerative arthritis, right ankle, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative  an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LAURA H. ESKENAZI
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


